Case 6:15-cv-00098-TAD-CBW Document 137 Filed 09/06/19 Page 1 of 6 PageID #: 1712




                       UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF LOUISIANA
                            LAFAYETTE DIVISION

  Prudhomme et al                          Civil Action No. 15-CV-00098

  Versus                                   Judge Terry A Doughty

  Geico Insurance Co et al                 Magistrate Judge Carol B Whitehurst


                             MEMORANDUM ORDER

        Before the Court is a Motion For Reconsideration Of Order On Motion To

  Reset Deadlines [Rec. Doc. 114] fled by Defendants, Government Employees

  Insurance Company and GEICO General Insurance Company (collectively

  “GEICO”), Plaintiffs’ Memorandum in Opposition [Rec. Doc. 130], and Defendants

  Reply thereto [Rec. Doc. 136]. In its Motion, GEICO moves that Court to reconsider

  its orders granting Plaintiffs’ Motion to Reset Deadlines and entering Plaintiffs’

  Proposed Rule 16 Class Certification Scheduling Order, R. 104, 105.

        A motion seeking “reconsideration” such as the instant motion may be

  construed under Federal Rule of Civil Procedure 59(e). Shepherd v. Int'l Paper Co.,

  372 F.3d 326, 328 n.1 (5th Cir. 2004). Rule 59(e) serves the narrow purpose of

  allowing a party to correct manifest errors of law or fact or to present newly

  discovered evidence.” Templet v. HydroChem Inc., 367 F.3d 473, 478 (5th Cir.

  2004). The Rule 59(e) standard “favors denial of motions to alter or amend a

  judgment.” In re Katrina Canal Breaches Consol. Litig., 2009 WL 2447846, at *2
Case 6:15-cv-00098-TAD-CBW Document 137 Filed 09/06/19 Page 2 of 6 PageID #: 1713




  (E.D.La. Aug. 6, 2009); accord McGillivray v. Countrywide Home Loans, Inc., 360

  F. App'x 533, 537 (5th Cir.2010).

        Federal Rule of Civil Procedure 16(b) governs the scheduling and case

  management. The rule provides governs the completion of discovery once once a

  scheduling order has been issued by the district court. Rule 16(b) provides that a

  scheduling order “shall not be modified except upon a showing of good cause and

  by leave of the district judge.” The good cause standard requires the “party seeking

  relief to show that the deadlines cannot reasonably be met despite the diligence of

  the party needing the extension.” 6A Charles Alan Wright et al., Federal Practice

  and Procedure § 1522.1 (2d ed. 1990). As a general matter, where the deadline for

  seeking leave to amend pleadings has expired – as it had here before the undersigned

  issued its Order – the Court must first determine whether to modify the scheduling

  order under the Federal Rule of Civil Procedure 16(b)(4) good cause standard. See

  S & W Enters., L.L.C. v. SouthTrust Bank of Ala., N.A., 315 F.3d 533, 536 (5th

  Cir.2003).

        Here, in granting the motion at issue, the Court considered Plaintiffs’

  arguments in its previously filed Motion To Compel, consisting of complaints of

  inadequate responses by Geico’s witnesses, including the 30(b)(6) witness, as well

  as complaints of objections to written discovery and refusals to produce documents

  in production requests. R. 99. In their opposition, Plaintiffs contend the parties had


                                            2
Case 6:15-cv-00098-TAD-CBW Document 137 Filed 09/06/19 Page 3 of 6 PageID #: 1714




  an “informal agreement” to extend and reset deadlines before the discovery deadline

  of March 29, 2019. R. 128. Geico disputes any such agreement, formal or informal.

  Copies of emails attached to Plaintiffs’ opposition, however, confirm that the parties

  were discussing such extensions and that they were “attempting to work through

  various issues” without the need for this Court to intervene. See, 128-3, Exh. 2,

  March 27, 2019 email from Whaley to Fischer (“Yes, we do need to discuss

  extending the deadlines currently in place as we have previously discussed

  generally.); June 6, 2019 email from Fischer to Whaley (Geico indicated it is “still

  investigating whether any documents still exist”).1 The Court also considered

  Plaintiffs’ concern for additional discovery and information from Geico regarding

  the CCC valuation product the primary focus of this case. Plaintiffs’ complained that

  Geico’s witnesses were unable to address with adequate knowledge Plaintiffs’

  questions related to the CCC valuation products.

          Geico contends that Plaintiffs’ actions which lead up to and included the Court

  granting Plaintiffs’ motion for extension of deadlines, R. 102, were a “tactical ruse”

  “to not disclose an expert” which “unfairly prejudice[d] Geico and the fair

  administration of justice.” R. 114. Geico complains that the Court granted Plaintiffs’

  proposed schedule without hearing its opposition. It argues that the Court’s unilateral



  1
    In its motion, Geico states that it considered a motion to extend the discovery deadlines based on its failure to
  receive interrogatories and production from a third party. R. 1

                                                          3
Case 6:15-cv-00098-TAD-CBW Document 137 Filed 09/06/19 Page 4 of 6 PageID #: 1715




  action highly prejudiced Geico by disclosing its expert’s opinions before Plaintiffs

  committed to an expert report. While Plaintiffs state that they “did not review the

  reports,” R. 130, Geico argues that there have been no declaration(s) submitted to

  that effect.

         The Court has thoroughly and carefully considered Geico’s motion for

  reconsideration and its reply to Plaintiffs’ Opposition Memorandum. Based on the

  foregoing recount of the information initially considered by the Court in granting the

  Motion to Reset Deadlines and entering the Class Certification Scheduling Order,

  and after considering Geico’s Opposition and Reply Memoranda, the Court finds

  Plaintiffs’ Motion was filed in good faith and was not a “tactical ruse” to discover

  Geico’s expert. The Court agrees that Plaintiffs’ were blameworthy for failing to file

  a motion for extension, however, the language in the emails between Geico’s counsel

  and Plaintiffs’ counsel at least implied that an informal agreement was being

  discussed in order to complete discovery. The Court finds that failing to reset

  Plaintiffs’ expert report deadline would be seriously prejudicial to Plaintiffs’ case, if

  not fatal. While Geico was prejudiced, the Court notes that prior to filing its expert

  report, Geico never contacted nor initiated an inquiry with the Court regarding




                                             4
Case 6:15-cv-00098-TAD-CBW Document 137 Filed 09/06/19 Page 5 of 6 PageID #: 1716




  Plaintiffs’ failure to comply with the expert deadline. Rather, after the last June 6,

  2019 email, Geico produced its expert report, albeit timely, on June 14, 2019.2

          Geico suggests that the Court vacate the extension order and that any

  additional discovery should be limited to the motion to compel. Geico maintains the

  Court’s scheduling order should also be vacated and any subsequent deadlines

  should give Geico at least as much time as it had in the original schedule. The

  January 10, 2019 Scheduling Order provided 15 days between the discovery

  deadline and Plaintiffs’ expert reports, Geico’s expert report deadline was 60 days

  after Plaintiffs’ report was filed and expert depositions were 60 days after that. R.

  96.

          Accordingly,

          IT IS ORDERED that Geico’s Motion For Reconsideration Of Order On

  Motion To Reset Deadlines [Rec. Doc. 114] is GRANTED. In order to minimize

  prejudice to any of the parties, the Court will issue a new (and final) Scheduling

  Order setting out deadlines as requested by Geico, specifically allow Geico to

  Supplement its expert report or retain new or additional experts, and order that

  Plaintiffs’ counsel and anyone associated with Plaintiffs’ counsel refrain from

  reviewing Geico’s expert report.



  2
    It appears to the Court that Plaintiff could have also alleged that Geico’s actions may have been a “ruse”—of
  “gotcha.”

                                                        5
Case 6:15-cv-00098-TAD-CBW Document 137 Filed 09/06/19 Page 6 of 6 PageID #: 1717




        THUS DONE AND SIGNED at Lafayette, Louisiana on this 6th day of

  September, 2019.




                                        6
